[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           November 29, 2005
                              No. 05-12150
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                  D. C. Docket No. 04-00438-CR-T-30-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

INOCENCION SEBASTIAN CUERO-ANGULO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 29, 2005)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Inocencion Sebastian Cuero-Angulo appeals his sentences for possession
with intent to distribute cocaine and conspiracy to possess with intent to distribute

cocaine while on a vessel subject to the jurisdiction of the United States. 21 U.S.C.

§ 960(b)(1)(B); 46 App. U.S.C. § 1903(a),(g). Cuero-Angulo argues that (1) the

district clearly erred in denying him a minor-role reduction under section 3B1.2(b)

of the United States Sentencing Guidelines and (2) the district court erred by

failing to consider factors under section 3553(a) of Title 18 of the United States

Code to determine his sentence. We affirm.

                                 I. BACKGROUND

      Cuero-Angulo was a cook on a fishing boat sailing from Colombia. The

U.S. Coast Guard intercepted the fishing boat and discovered 12,000 kilograms

(approximately 30,000 pounds) of cocaine hidden in an empty fuel tank. Cuero-

Angulo pleaded guilty to one count of possession with intent to distribute cocaine

and one count of conspiracy to possess with intent to distribute cocaine while

aboard a vessel subject to the jurisdiction of the United States. 21 U.S.C. §

960(b)(1)(B); 46 App. U.S.C. § 1903(a),(g). The Pre-Sentence Investigation

Report recommended that the district court set Cuero-Angulo’s total offense level

at 33 without a minor-role reduction. With a Category I criminal history, the PSI

calculated a guideline range of 135 to 168 months of imprisonment.

      At the sentencing hearing, Cuero-Angulo argued that he was entitled to a



                                           2
minor-role reduction under section 3B1.2 of the Sentencing Guidelines. He also

presented evidence of his fourth-grade level education and letters from Columbians

who attested to his good moral character. The district court overruled Cuero-

Angulo’s objection to the denial of a minor-role reduction because “this has been

the largest cocaine interdiction in history” and the quantity of cocaine showed the

defendants were a “trusted crew that has been used before.” After the district court

“considered the advisory guidelines and the factors contained in 18 U.S.C.[]

Section 3553,” it adopted the findings of the PSI and sentenced Cuero-Angulo to

135 months of imprisonment.

                          II. STANDARD OF REVIEW

      We review the denial of a minor-role reduction under section 3B1.2 of the

Sentencing Guidelines for clear error. United States v. De Varon, 175 F.3d 930,

937 (11th Cir. 1999). Because Cuero-Angulo did not object to the application of

section 3553(a) at the sentencing hearing, we review his argument about his

sentence for “plain error.” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th

Cir. 2005).

                                III. DISCUSSION

      Cuero-Angulo makes two arguments on appeal. First, he argues that the

district court clearly erred when it denied him a minor-role reduction. Second,



                                          3
Cuero-Angulo argues that the district court erroneously failed to consider the

factors in section 3553(a) of Title 18 of the United States Code when it sentenced

him. Both arguments fail.

  A. The District Court Did Not Clearly Err in Denying a Minor-Role Reduction.

      Cuero-Angulo argues that the district court erroneously relied on the

quantity of drugs to deny him a minor-role reduction. Section 3B1.2 of the

Sentencing Guidelines provides a sentence reduction for defendants who are “less

culpable than most other participants, but whose role could not be described as

minimal.” U.S.S.G. § 3B1.2, cmt n.5. To receive a minor-role reduction, the

defendant “bears the burden of proving a mitigating role in the offense by a

preponderance of the evidence.” De Varon, 175 F.3d at 939; see U.S.S.G. § 3B1.2.

A district court (1) “must measure the defendant’s role against the relevant conduct

for which []he has been held accountable” and (2) may consider the defendant’s

“role as compared to that of other participants.” Id. at 940. Other factors the

district court may consider include the “amount of drugs, fair market value of

drugs, amount of money to be paid to the courier, equity interest in the drugs, role

in planning the criminal scheme, and role in distribution.” Id. at 945. In “extreme

cases,” the quantity of drugs alone may be dispositive. Id. at 943.

      Cuero-Angulo’s argument fails. Cuero-Angulo failed to prove that he was



                                          4
held accountable for more than his role in the offense because he pleaded guilty to,

and was held accountable for, possessing 12,000 kilograms of cocaine. See id. at

941 (“[A] defendant must prove that she played a minor role in the relevant

conduct attributed to her.”). He also failed to prove that his conduct was less

culpable than his co-defendants. The district court also did not clearly err even if it

had relied solely on the quantity of drugs to deny Cuero-Angulo a minor-role

reduction because this was an “extreme case.” See id. at 943. The district court

did not clearly err when it denied Cuero-Angulo a minor-role reduction.

      B. The District Court Did Not Fail to Consider Section 3553(a) Factors

      Cuero-Angulo contends that he was sentenced in violation of United States

v. Booker, ___ U.S. ___, 125 S. Ct. 738 (2005), on the ground that the district

court applied the Sentencing Guidelines as mandatory and failed to consider the

statutory sentencing factors. 18 U.S.C. § 3553(a). Under section 3553(a), a

district court must consider (1) the nature and circumstances of the offense, (2) the

history and characteristics of the defendant, (3) the need for the sentence imposed

to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment, (4) the need to protect the public, and (5) the guideline

range. Id. The district court, however, need not “state on the record that it has

explicitly considered each of the § 3553(a) factors or [] discuss each of the §



                                           5
3553(a) factors.” United States v. Scott, No. 05-11843 (11th Cir. Sept. 27, 2005).

      The statements of the district court and the course of the proceedings belie

Cuero-Angulo’s assertion that the district court applied the Sentencing Guidelines

as mandatory and failed to consider the factors in section 3553(a). See id.

(concluding that when a district court stated it had considered “all the obvious

things that you would normally take in consideration,” the district court had

considered factors under section 3553(a)). When the district court sentenced

Cuero-Angulo, it explicitly stated that it had “considered the advisory guidelines

and the factors contained in 18 U.S.C.[] Section 3553.” The district court also

heard evidence of Cuero-Angulo’s lack of education, vocational level, character in

his native country, and lack of criminal history. The district court did not err.

                                 IV. CONCLUSION

      Cuero-Angulo’s sentence is affirmed.

      AFFIRMED.




                                           6